Notice of Pre-AIA  or AIA  Status
The present application, filed after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
	The term "plurality of individual openings" recited in claims 4, 6, and 9 is understood to refer to the "plurality of openings" from claim 1 line 4 even though claim 1 does not include the term "individual".

Claim Objections
	Claim 18 is objected to because lines 17-18 recite "the fiber passage" (singular) but line 9 recites "fiber passages" (plural).  Claims 19-20 are technically objected to by dependence from claim 18.  Based on the description of passageway 34 in the specification, it appears that lines 17-18 are correct and line 9 should refer to a single fiber passage.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claim 9 is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.  The scope of claim 9 is unclear because it recites that an opening itself, rather than a dimension of an opening, is about 300 microns.  Based on the description at p. 9 lns. 6-19, it appears that claim 9 should refer to a width of the openings.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2013/0136401 A1 (already of record via information disclosure statement).
Claim 1:  '401 discloses a ferrule boot 25 for protecting loose optical fibers connected to a connector assembly, the ferrule boot comprising (see mainly figs. 1-6): a body member (including parts 38 and 40) having a distal end and a proximal end, the body member defining a plurality of openings 36 that extend lengthwise therethrough for receiving a respective one of a plurality of optical fibers 110.  
Claim 2:  The loose optical fibers are insertable from the distal end of the body member to the proximal end of the body member.  
Claim 3:  The body member includes two halves 38 / 40 that each define a plurality of grooves 86 / 92.  
Claim 4:  The two halves are hinged together (e.g. by hinge 70) such that the plurality of grooves of the respective two halves are brought to coincide to form the plurality of individual openings when the two halves are closed together ([0028]-[0029]).
Claim 5:  The plurality of openings are sized larger than the plurality of optical fibers (fig. 5; also [0038] states that the dimension of an opening 36 can be 105% of the fiber diameter).
Claim 6:  The ferrule boot includes a tapered lead-in located at the distal end 73 of the body member such that when the body member of the ferrule boot is inserted into a ferrule connector, the plurality of individual openings close tighter about the plurality of optical fibers (fig. 3).  
Claim 7:  In use, the two halves of the body member are clamped about the plurality of optical fibers.
Claim 8:  The body member defines a side slit (between the halves at the side opposite to the hinged side 70, i.e. at the left side in fig. 5) for loading the plurality of optical fibers therethrough such that the plurality of optical fibers need not be inserted through the plurality of individual openings from the distal end to the proximal end.  
Claim 9 (to the extent it can be read as definite):  A dimension of each one of the plurality of individual openings is about 300 microns.  [0032] states that H in fig. 4 can be 130 microns, thus when two halves are joined in the clamping position the total dimension is at least 2H = 260 microns.  260 is "about" 300.

Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 10-17 are rejected under 35 U.S.C. 103 as being unpatentable over US 2013/0136401 A1 (applied above) in view of US 2017/0343746 A1 (already of record via information disclosure statement).
Claim 10:  '401 discloses a multi-fiber fiber optic connector comprising (see mainly figs. 1-6): 
a connector body 62 having a distal end and a proximal end; 
a multi-fiber ferrule 14 having an end face accessible at the distal end of the connector body, the multi-fiber ferrule having a row of fiber holes 22 for supporting a plurality of optical fibers; 
a ferrule boot 38 coupled to the multi-fiber ferrule, the ferrule boot defining a plurality of openings 36 that extend lengthwise therethrough for receiving a respective one of the plurality of optical fibers; 
a spring push 46 positioned behind the multi-fiber ferrule; and
a spring 42 positioned between the spring push and the multi-fiber ferrule for biasing the multi-fiber ferrule in a distal direction relative to the connector body.
'401 does not disclose a connector boot that mounts at the proximal end of the connector body to provide bend radius protection, but does disclose a crimp body 56.  '746 discloses a similar multi-fiber fiber optic connector (see mainly figs. 1-4) which includes a connector boot 160 to provide bend radius protection (see e.g. [0046]).  Boot 160 mounts to a crimp body 144 similar to the one in '401 ([0043], [0057], etc.).  A person of ordinary skill in the art could have provided a similar connector boot for the '401 connector and the results would have been predictable.  Thus it would have been obvious to do so, motivated by a desire to "prevent or reduce bend related fiber breaks and/or performance losses" as suggested at [0046] in '746.
Claim 11:  The multi-fiber fiber optic connector further comprises an epoxy securing the plurality of optical fibers in the respective fiber holes ('401 [0025]).
Claims 12-17:  See above with regard to corresponding earlier claims 2-6 and 8.

Claims 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over US 2017/0343746 A1 in view of US 2013/0136401 A1 (both applied above).
	Claim 18:  '746 discloses a connectorized fiber optic cabling assembly comprising (see mainly figs. 1-8): 
a fiber optic cable 20 that includes: 
a plurality of optical fibers 42; 
at least one strength member 52 that surrounds the plurality of optical fibers; and 
a cable jacket 60 that surrounds the at least one strength member; and 
a connector assembly mounted on a first end of the fiber optic cable, the connector assembly including: 
a connector housing 110 that defines {a fiber passage}; 
a multi-fiber ferrule 120 mounted within the connector housing; 
a ferrule boot 130 coupled to the multi-fiber ferrule; 
a spring 136 mounted within the connector housing rearward of the multi- fiber ferrule; and 
a strain relief boot 160 extending rearwardly from the connector housing, 
wherein the plurality of optical fibers extend through the strain relief boot, the fiber passage and the spring into the ferrule boot and the multi-fiber ferrule; and
wherein the plurality of optical fibers are aligned in a row in a loose configuration within the ferrule boot.  
'746 does not disclose that the ferrule boot 130 defines a plurality of openings that extend lengthwise therethrough for receiving a respective one of the plurality of optical fibers 42.  '401 discloses a similar connector assembly including a ferrule boot 25 which has a number of openings 36 therethrough for fibers 110 (see e.g. figs. 3 and 5).  '401 teaches that the use of such a boot can avoid difficulties with conventional ribbonization methods ([0004], [0049]).  A person of ordinary skill could have used the type of ferrule boot proposed by '401 in place of the ribbonization processes used by '746 (figs. 9-11 or 16, [0053]-[0054] or [0062]-[0063]) and the results would have been predictable.  Thus it would have been obvious to do so, motivated by a desire to have a simpler way to organize the fibers 42 for insertion into ferrule 120.
Claim 19:  The ferrule boot includes two halves that each define a plurality of grooves (corresponding to halves 38/40 and grooves 86/92 of '401).
Claim 20:  The two halves are hinged together such that the plurality of grooves of the respective two halves are brought to coincide to form the plurality of openings when the two halves are closed together (corresponding to hinge 70 of '401).

Conclusion
	The references listed on the attached 892 form are considered generally relevant to the subject matter of this application.  For the most part they disclose other examples of ferrule boots and/or overall connector structures.

Contact Information
Examiner:  571-272-2360
Examiner's direct supervisor:  571-272-2397
Official correspondence by fax:  571-273-8300
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  See http://portal.uspto.gov/external/portal for more information about the PAIR system.  Questions regarding access to the Private PAIR system may be directed to the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/Michael Stahl/Primary Examiner, Art Unit 2874